                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      DIANA HUDSON,
                                                                                          Case No. 18-cv-03284-PJH
                                  8                    Plaintiff,

                                  9              v.                                       ORDER RE DISCOVERY LETTER
                                                                                          BRIEF
                                  10     ALASKA AIRLINES, INC.,
                                                                                          Re: Dkt. No. 32
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The court is in receipt of the parties’ joint “discovery” letter brief wherein plaintiff
                                  14   seeks to exclude defendants’ two rebuttal expert disclosures. Having reviewed that
                                  15   briefing and the supporting papers, the court finds that plaintiff’s position lacks merit and
                                  16   therefore DENIES plaintiff’s request.
                                  17          While the court has chosen to rule on plaintiff’s request now in order to permit the
                                  18   parties to effectively prepare for trial, plaintiff’s request would have been more
                                  19   appropriately brought as a motion in limine. The parties are warned that future
                                  20   evidentiary matters should be raised in motions in limine in accordance with the timeline
                                  21   and procedures set forth in the court’s pretrial order. See Dkt. 20.
                                  22          IT IS SO ORDERED.
                                  23   Dated: June 14, 2019
                                  24
                                                                                      PHYLLIS J. HAMILTON
                                  25                                                  United States District Judge
                                  26
                                  27

                                  28
